FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                              OF TRUST ACCOUNTS OF ATTORNEYS


Bank Code     A.                                 660   Clarion FCU
                                                 591   Clearview Federal Credit Union
595   Abacus Federal Savings Bank                 23   CNB Bank
  2   ACNB Bank                                  223   Commercial Bank & Trust of PA
613   Allegent Community Federal Credit Union     21   Community Bank (PA)
375   Altoona First Savings Bank                 371   Community Bank, NA (NY)
376   Ambler Savings Bank                        132   Community State Bank of Orbisonia
532   AMERICAN BANK (PA)                         647   CONGRESSIONAL BANK
615   Americhoice Federal Credit Union           380   County Savings Bank
116   AMERISERV FINANCIAL                        536   Customers Bank
648   Andover Bank (The)
377   Apollo Trust Company
                                                 Bank Code     D.

Bank Code     B.                                 339   Dime Bank (The)
                                                  27   Dollar Bank, FSB
558   Bancorp Bank (The)
485   Bank of America, NA
662   Bank of Bird in Hand                       Bank Code     E.
415   Bank of Landisburg (The)
664   BankUnited, NA                             500   Elderton State Bank
642   BB & T Company                             567   Embassy Bank for the Lehigh Valley
501   BELCO Community Credit Union               541   Enterprise Bank
652   Berkshire Bank                              28   Ephrata National Bank
663   BHCU                                       601   Esquire Bank, NA
  5   BNY Mellon, NA                             340   ESSA Bank & Trust
392   Brentwood Bank
495   Brown Brothers Harriman Trust Co., NA
161   Bryn Mawr Trust Company (The)              Bank Code     F.

                                                 629   1st Colonial Community Bank
Bank Code     C.                                 158   1st Summit Bank
                                                  31   F & M Trust Company – Chambersburg
654   CACL Federal Credit Union                  658   Farmers National Bank of Canfield
618   Capital Bank, NA                           205   Farmers National Bank of Emlenton (The)
 16   CBT Bank, a division of Riverview Bank      34   Fidelity Deposit & Discount Bank (The)
136   Centric Bank                               343   FIDELITY SAVINGS & LOAN ASSOCIATION
394   CFS BANK                                          OF BUCKS COUNTY
623   Chemung Canal Trust Company                583   Fifth Third Bank
599   Citibank, NA                               661   First American Trust, FSB
238   Citizens & Northern Bank                   643   First Bank
561   Citizens Bank, NA                          174   First Citizens Community Bank
206   Citizens Savings Bank                      191   First Columbia Bank & Trust Company
576   Clarion County Community Bank              539   First Commonwealth Bank
                                                 504   First Federal S & L Association of Greene
                                                        County
525   First Heritage Federal Credit Union                Bank Code    J.
 42   First Keystone Community Bank
 51   First National Bank & Trust Company of              70   Jersey Shore State Bank
       Newtown (The)                                     127   Jim Thorpe Neighborhood Bank
 48   First National Bank of Pennsylvania                488   Jonestown Bank & Trust Company
426   First Northern Bank & Trust Company                659   JPMorgan Chase Bank, NA
604   First Priority Bank, a division of Mid Penn Bank    72   JUNIATA VALLEY BANK (THE)
592   FIRST RESOURCE BANK
657   First United Bank & Trust
408   First United National Bank                         Bank Code    K.
151   Firstrust Savings Bank
416   Fleetwood Bank                                     651   KeyBank NA
175   FNCB Bank                                          414   Kish Bank
291   Fox Chase Bank
241   Franklin Mint Federal Credit Union
639   Freedom Credit Union                               Bank Code    L.
 58   Fulton Bank, NA
                                                         554   Landmark Community Bank
                                                         542   Linkbank
Bank Code     G.                                          78   Luzerne Bank

499   Gratz Bank (The)
498   Greenville Savings Bank                            Bank Code    M.

                                                         361   M & T Bank
Bank Code     H.                                         386   Malvern Bank, NA
                                                         510   Marion Center Bank
402   Halifax Branch, of Riverview Bank                  387   Marquette Savings Bank
244   Hamlin Bank & Trust Company                         81   Mars Bank
362   Harleysville Savings Bank                           43   Marysville Branch, of Riverview Bank
363   Hatboro Federal Savings                            367   Mauch Chunk Trust Company
463   Haverford Trust Company (The)                      511   MCS (Mifflin County Savings) Bank
606   Hometown Bank of Pennsylvania                      641   Members 1st Federal Credit Union
 68   Honesdale National Bank (The)                      555   Mercer County State Bank
350   HSBC Bank USA, NA                                  192   Merchants Bank of Bangor
364   HUNTINGDON VALLEY BANK                             671   Merchants Bank of Indiana
605   Huntington National Bank (The)                     610   Meridian Bank
608   Hyperion Bank                                      420   Meyersdale Branch, of Riverview Bank
                                                         294   Mid Penn Bank
                                                         276   MIFFLINBURG BANK & TRUST COMPANY
Bank Code     I.                                         457   Milton Savings Bank
                                                         596   MOREBANK, A DIVISION OF
669   Industrial Bank                                           BANK OF PRINCETON (THE)
365   InFirst Bank                                       484   MUNCY BANK & TRUST COMPANY (THE)
557   Investment Savings Bank
526   Iron Workers Savings Bank
668   Inspire FCU
670   Investors Bank
Bank Code    N.                                 Bank Code    R.

433   National Bank of Malvern                  452   Reliance Savings Bank
168   NBT Bank, NA                              220   Republic First Bank d/b/a Republic Bank
347   Neffs National Bank (The)                 628   Riverview Bank
434   NEW TRIPOLI BANK
 15   NexTier Bank, NA
636   Noah Bank                                 Bank Code    S.
638   Norristown Bell Credit Union
666   Northern Trust Co.                        153   S & T Bank
439   Northumberland National Bank (The)        316   Santander Bank, NA
 93   Northwest Bank                            460   Second Federal S & L Association of
                                                       Philadelphia
                                                646   Service 1st Federal Credit Union
Bank Code    O.                                 458   Sharon Bank
                                                462   Slovenian Savings & Loan Association of
653   OceanFirst Bank                                  Franklin-Conemaugh
489   OMEGA Federal Credit Union                486   SOMERSET TRUST COMPANY
 94   Orrstown Bank                             633   SSB Bank
                                                518   STANDARD BANK, PASB
                                                440   SunTrust Bank
Bank Code    P.                                 122   Susquehanna Community Bank


598   PARKE BANK
584   Parkview Community Federal Credit Union   Bank Code    T.
 40   Penn Community Bank
540   PennCrest Bank                            143   TD Bank, NA
419   Pennian Bank                              656   TIOGA FRANKLIN SAVINGS BANK
447   Peoples Security Bank & Trust Company     182   TOMPKINS VIST BANK
 99   PeoplesBank, a Codorus Valley Company     609   Tristate Capital Bank
556   Philadelphia Federal Credit Union         640   TruMark Financial Credit Union
448   Phoenixville Federal Bank & Trust         467   Turbotville National Bank (The)
665   Pinnacle Bank
 79   PNC Bank, NA
449   Port Richmond Savings                     Bank Code     U.
667   Premier Bank
451   Progressive-Home Federal Savings & Loan   483   UNB Bank
       Association                              481   Union Building and Loan Savings Bank
354   Prosper Bank                              634   United Bank, Inc.
637   Provident Bank                            472   United Bank of Philadelphia
456   Prudential Savings Bank                   475   United Savings Bank
491   PS Bank                                   600   Unity Bank
                                                232   Univest Bank & Trust Co.

Bank Code    Q.
                                                Bank Code    V.
107   QNB Bank
560   Quaint Oak Bank                           611   Victory Bank (The)
Bank Code     W.                                                 PLATINUM LEADER BANKS

119   WASHINGTON FINANCIAL BANK                     The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
121   Wayne Bank                                    Platinum Leader Banks – Institutions that go above
631   Wells Fargo Bank, NA                          and beyond eligibility requirements to foster the
553   WesBanco Bank, Inc.                           IOLTA Program. These Institutions pay a net yield at
494   West View Savings Bank                        the higher of 1% or 75 percent of the Federal Funds
473   Westmoreland Federal S & L Association        Target Rate on all PA IOLTA accounts. They are
476   William Penn Bank                             committed to ensuring the success of the IOLTA
                                                    Program and increased funding for legal aid.
272   Woodlands Bank
573   WOORI AMERICA BANK
630   WSFS (Wilmington Savings Fund Society), FSB
                                                                      IOLTA EXEMPTION

                                                    Exemptions are not automatic. If you believe you
Bank Code     X.
                                                    qualify, you must apply by sending a written request
                                                    to the IOLTA Board’s executive director: 601
                                                    Commonwealth Avenue, Suite 2400, P.O. Box 62445,
Bank Code     Y.                                    Harrisburg, PA 17106-2445. If you have questions
                                                    concerning IOLTA or exemptions from IOLTA, please
577    York Traditions Bank                         visit their website at www.paiolta.org or call the IOLTA
                                                    Board at (717) 238-2001 or (888) PAIOLTA.

Bank Code     Z.




                                                                                              April 2021